Title: From Thomas Jefferson to George Rogers Clark, 20 January 1781
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
In Council January 20. 1781.

Having cause to entertain doubts from several Letters transmitted me, whether Mr. Jno. Dodge who was appointed to conduct a commerce with the Indians on behalf of this state has not been  guilty of gross misapplication or mismanagement of what has been confided to him and the distance between him and us rendering it impracticable to call the examination before ourselves, you are hereby authorized and desired either by yourself or such persons as you shall appoint to enquire into any part of his conduct which you may have reason to suppose unjustifiable and if it be found so, to remove him from his office and take such measures as may be most effectual for bringing him to account and indemnifying the public against such malversations. Shou’d he be removed we think it unnecessary to appoint another in his stead.
I am, Sir, Your most obt. humble servant,

Th: Jefferson

